DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/20 has been entered.

Response to Arguments
Applicant's arguments filed 10/26/20 have been fully considered.
Applicant’s arguments, starting on page 14, with respect to the 35 U.S.C. 102(a)(2) rejection to claims 1-2, 4, 6-7, 9, 12, 17, 20-21, 23, 26, 31, 34-35, 37, 40, 45, and 52-53 have been fully considered and in light of amendment are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sahlin (US 20180242347 A1).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “receiving unit is configured to” and “uplink transmitting unit is configured to” in claim 20
“first receiving subunit is configured to” and “second receiving subunit is configured to” in claim 21
“third receiving subunit is configured to” and “fourth receiving subunit is configured to” in claim 22
“transmitting unit is configured to” and “receiving unit is configured to” in claim 34
“first transmitting subunit is configured to” and “second transmitting subunit is configured to” in claim 35
“third transmitting subunit is configured to” and “fourth transmitting subunit is configured to” in claim 37
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 6-7, 9, 12, 20-21, 23, 26, 34-35, 37, 40, 52, and 54-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wikstrom (US 20190110332 A1) in view of Sahlin (US 20180242347 A1, the cited portions of which are supported by page 20 of provisional application 62335763).
Regarding claim 1, Wikstrom discloses:
([para 0068]: “In one possible mode of operation, the radio access node, for example the eNB, transmits slow sTTI grants (which are messages containing control information, i.e. first control information, or Downlink Control Information (DCI) messages) with a group sTTI-RNTI in PDCCH.” Wherein the slow sTTI grant in Wikstrom corresponds to the first configuration information in the instant claim, the PDCCH where the slow sTTI grant is received in Figure 2 of Wikstrom corresponds to the first-time-domain position in the instant claim, and the UE that receives the slow sTTI grant in Wikstrom corresponds to the terminal in the instant claim.)
“receiving second configuration information at a second-time-domain position,” ([para 0069]: “In the sTTI DL band, the radio access network node (e.g. the eNB) may then insert fast sTTI grants (which are also messages containing control information, or DCI messages) for UL and DL.” Wherein the fast sTTI grants in Wikstrom correspond to the second configuration information in the instant claim and TTI 0 where the fast sTTI grants are received in Figure 2 of Wikstrom corresponds to the second-time-domain position in the instant claim.)
“wherein the first configuration information indicates frequency-domain resource information for an uplink shortened Transmission Time Interval (sTTI) transmission,” ([para 0081]: “When the UE has received a slow grant (that is, a message containing first control information defining a frequency resource available for data communication between the UE and radio access network node during a subframe)…” ; [para 0068]: “These slow grants, one for the uplink (UL) and one for the downlink (DL), define the extent of the DL sTTI band as shown in FIG. 2, and the UL sTTI band as shown in FIG. 3, respectively.”)
“which is performed by the terminal at a third-time-domain position,” ([para 0068]: “These slow grants, one for the uplink (UL) and one for the downlink (DL), define the extent of the DL sTTI band as shown in FIG. 2, and the UL sTTI band as shown in FIG. 3, respectively… The slow DL grant is valid in the same subframe, whereas the slow UL grant is typically valid in at least the next subframe.” Wherein TTI 0 in Figure 3 of Wikstrom corresponds to the third-time-domain position in the instant claim.)
([para 0081]: “…and a fast grant (that is, a message containing second control information defining a time resource for a sub-subframe of the subframe), it is able to determine its resource allocation.”)
 “and, performing, by the terminal, the uplink sTTI transmission at the third-time-domain position, according to the first and second configuration information;” ([para 0073]: “If a UE decodes a fast DCI message intended for itself, the fast grant, or fast DCI, together with the slow grant, or slow DCI, may be used to determine the scheduling for the UE, e.g. a DL assignment or UL grant for the UE.” ; [para 0068]: “These slow grants, one for the uplink (UL) and one for the downlink (DL), define the extent of the DL sTTI band as shown in FIG. 2, and the UL sTTI band as shown in FIG. 3, respectively… The slow DL grant is valid in the same subframe, whereas the slow UL grant is typically valid in at least the next subframe.”; [para 0097]: “If in step 82 the UE determines that it has a valid slow sTTI UL grant, the process passes to step 84, and the UE transmits the scheduling request over a control channel in the short TTI band (e.g. sPUCCH, which is a part of the Uplink sTTI band, as shown in FIG. 3.”)
“wherein the frequency-domain resource information is shared by a plurality of uplink sTTI for the same terminal at the third-time-domain position” ([para 0068]: “These slow grants, one for the uplink (UL) and one for the downlink (DL), define the extent of the DL sTTI band as shown in FIG. 2, and the UL sTTI band as shown in FIG. 3, respectively.” ; [para 0065]: “Alternatively or in addition, a same UE may be scheduled multiple with multiple short TTIs within a subframe (e.g. UE1 in sTTI0, sTTI3 and sTTI6). This is applicable to both uplink and downlink scheduling.” Note that in Fig. 3 all sTTIs use the same frequency band and that UE1 and UE3 transmit on multiple sTTIs.)
Wikstrom does not explicitly disclose “wherein the first configuration information carries first indication information, which indicates the third-time-domain position.”
However, Sahlin discloses the missing feature “wherein the first configuration information carries first indication information, which indicates the third-time-domain position” ([para 0092]: “The wireless device 300a, 300b would, for example, then select which configuration to use based on implicit scheduling or indication within the DCI message.” ; [para 0093]: “For short TTI configuration 0 with 7-symbol short TTIs, the detected slow grant is valid for two subframes later. For other short TTI configurations, i.e., the configurations with short TTI lengths no greater than 4 symbols, the detected slow grant is valid for the next subframe.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wikstrom and Sahlin, to modify the first configuration information as disclosed by Wikstrom, to indicate the third time domain position as disclosed by Sahlin. The motivation for having the first configuration information indicate the third time domain position is that it increases system flexibility, thereby allowing improved optimization, and thus enhancing service quality. Therefore, it would have been obvious to combine Wikstrom with Sahlin to obtain the invention as specified in the instant claim.
Regarding claim 2, Wikstrom in view of Sahlin discloses all the features of the parent claim.
Wikstrom further discloses “wherein the receiving the first configuration information at the first-time-domain position comprises: receiving the first configuration information on a predetermined frequency-domain resource at the first-time-domain position; or, the receiving the first configuration information at the first-time-domain position, comprises: receiving the first configuration information from a broadcast message at the first-time-domain position; or, receiving the first configuration information from high-level signaling at the first-time-domain position; or, detecting a downlink control channel at the first-time-domain position, and obtaining the first configuration information from the downlink control channel, wherein the downlink control channel corresponds to the uplink sTTI transmission, or the downlink control channel is transmitted by using an uplink Downlink Control Information (DCI) format, or, the downlink control channel is transmitted within common search space or dedicated search space of the terminal.” ([para 0068]: “In one possible mode of operation, the radio access node, for example the eNB, transmits slow sTTI grants (which are messages containing control information, i.e. first control information, or Downlink Control Information (DCI) messages) with a group sTTI-RNTI in PDCCH.” Underlining of the instant claim by the examiner for emphasis.)
Regarding claim 4, Wikstrom in view of Sahlin discloses all the features of the parent claim.
Wikstrom further discloses “first mode: the uplink sTTI transmission comprises a shortened Physical Uplink Shared Channel (sPUSCH), and the receiving the second configuration information at the ([para 0065]: “The UL sTTI band contains a short TTI Physical Uplink Shared Channel (sPUSCH) and a short TTI Physical Uplink Control Channel (sPUCCH).” ; [para 0069]: “In the sTTI DL band, the radio access network node (e.g. the eNB) may then insert fast sTTI grants (which are also messages containing control information, or DCI messages) for UL and DL. These grants are sent in a region of the sTTI DL band called the sPDCCH search space, or sPDCCH, as shown in FIG. 2, which may vary in location and periodicity depending on the TTI length.”)
Regarding claim 52, Wikstrom in view of Sahlin discloses all the features of the parent claim.
Wikstrom further discloses “wherein the method further includes at least one of: the third-time-domain position comprises multiple uplink sTTIs, and frequency-domain resources of each uplink sTTI are the same; the first-time-domain position is a predefined time-domain position; there is a predefined relative position relationship between the first-time-domain position and the third-time-domain position; the first configuration information carries first indication information, which indicates the third-time-domain position; the first indication information is offset information of the third-time-domain position, compared with the first-time-domain position, or absolute time-domain position information of the third-time-domain position; the second-time-domain position is determined by scheduling timing, or feedback timing.” ([para 0065]: “The UL sTTI band contains a short TTI Physical Uplink Shared Channel (sPUSCH) and a short TTI Physical Uplink Control Channel (sPUCCH). The multiple short TTIs within the subframe may be allocated to different UEs (e.g. UE1, UE2, UE3, UE4). Alternatively or in addition, a same UE may be scheduled multiple with multiple short TTIs within a subframe (e.g. UE1 in sTTI0, sTTI3 and sTTI6).” Underlining of the instant claim by the examiner for emphasis.)
Regarding claim 54, Wikstrom in view of Sahlin discloses all the features of the parent claim.
Wikstrom does not explicitly disclose “wherein the first-time-domain position is in subframe n; the first indication information indicates that a subframe offset value of the third-time- position position compared with the first-time-domain position is k, wherein n and k are integers; or, the first indication information directly indicates that the third-time-domain position is subframe (n+k) or a plurality of successive subframes starting from the subframe (n+k).”
However, Sahlin discloses the missing feature “wherein the first-time-domain position is in subframe n; the first indication information indicates that a subframe offset value of the third-time- position position compared with the first-time-domain position is k, wherein n and k are integers; or, the first indication information directly indicates that the third-time-domain position is subframe (n+k) or a plurality of successive subframes starting from the subframe (n+k)” ([para 0092]: “The wireless device 300a, 300b would, for example, then select which configuration to use based on implicit scheduling or indication within the DCI message.” ; [para 0093]: “For short TTI configuration 0 with 7-symbol short TTIs, the detected slow grant is valid for two subframes later. For other short TTI configurations, i.e., the configurations with short TTI lengths no greater than 4 symbols, the detected slow grant is valid for the next subframe.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wikstrom and Sahlin, to modify the first configuration information as disclosed by Wikstrom, to indicate the third time domain position as disclosed by Sahlin. The motivation for having the first configuration information indicate the third time domain position is that it increases system flexibility, thereby allowing improved optimization, and thus enhancing service quality. Therefore, it would have been obvious to combine Wikstrom with Sahlin to obtain the invention as specified in the instant claim.
Regarding claim 6, Wikstrom discloses:
“An uplink transmission method, comprising: transmitting, by a network side device, first configuration information to a terminal at a first-time-domain position” ([para 0068]: “In one possible mode of operation, the radio access node, for example the eNB, transmits slow sTTI grants (which are messages containing control information, i.e. first control information, or Downlink Control Information (DCI) messages) with a group sTTI-RNTI in PDCCH.” Wherein the slow sTTI grant in Wikstrom corresponds to the first configuration information in the instant claim, the PDCCH where the slow sTTI grant is transmitted in Figure 2 of Wikstrom corresponds to the first-time-domain position in the instant claim, and the radio access node that transmits the slow sTTI grant in Wikstrom corresponds to the terminal in the instant claim.)
“and transmitting second configuration information to the terminal at a second-time-domain position,” ([para 0069]: “In the sTTI DL band, the radio access network node (e.g. the eNB) may then insert fast sTTI grants (which are also messages containing control information, or DCI messages) for UL and DL.” Wherein the fast sTTI grants in Wikstrom correspond to the second configuration information in the instant claim and TTI 0 where the fast sTTI grants are transmitted in Figure 2 of Wikstrom corresponds to the second-time-domain position in the instant claim.)
“wherein the first configuration information indicates frequency-domain resource information for an uplink shortened Transmission Time Interval (sTTI) transmission,” ([para 0081]: “When the UE has received a slow grant (that is, a message containing first control information defining a frequency resource available for data communication between the UE and radio access network node during a subframe)…” ; [para 0068]: “These slow grants, one for the uplink (UL) and one for the downlink (DL), define the extent of the DL sTTI band as shown in FIG. 2, and the UL sTTI band as shown in FIG. 3, respectively.”)
“which is performed by the terminal at a third-time-domain position,” ([para 0068]: “These slow grants, one for the uplink (UL) and one for the downlink (DL), define the extent of the DL sTTI band as shown in FIG. 2, and the UL sTTI band as shown in FIG. 3, respectively… The slow DL grant is valid in the same subframe, whereas the slow UL grant is typically valid in at least the next subframe.” Wherein TTI 0 in Figure 3 of Wikstrom corresponds to the third-time-domain position in the instant claim.)
“and the second configuration information indicates scheduling information for the uplink sTTI transmission, which is performed by the terminal at the third-time-domain position;” ([para 0081]: “…and a fast grant (that is, a message containing second control information defining a time resource for a sub-subframe of the subframe), it is able to determine its resource allocation.”)
([para 0073]: “If a UE decodes a fast DCI message intended for itself, the fast grant, or fast DCI, together with the slow grant, or slow DCI, may be used to determine the scheduling for the UE, e.g. a DL assignment or UL grant for the UE.” ; [para 0068]: “These slow grants, one for the uplink (UL) and one for the downlink (DL), define the extent of the DL sTTI band as shown in FIG. 2, and the UL sTTI band as shown in FIG. 3, respectively… The slow DL grant is valid in the same subframe, whereas the slow UL grant is typically valid in at least the next subframe.” ; [para 0097]: “If in step 82 the UE determines that it has a valid slow sTTI UL grant, the process passes to step 84, and the UE transmits the scheduling request over a control channel in the short TTI band (e.g. sPUCCH, which is a part of the Uplink sTTI band, as shown in FIG. 3.”)
“wherein the frequency-domain resource information is shared by a plurality of uplink sTTI for the same terminal at the third-time-domain position” ([para 0068]: “These slow grants, one for the uplink (UL) and one for the downlink (DL), define the extent of the DL sTTI band as shown in FIG. 2, and the UL sTTI band as shown in FIG. 3, respectively.” ; [para 0065]: “Alternatively or in addition, a same UE may be scheduled multiple with multiple short TTIs within a subframe (e.g. UE1 in sTTI0, sTTI3 and sTTI6). This is applicable to both uplink and downlink scheduling.” Note that in Fig. 3 all sTTIs use the same frequency band and that UE1 and UE3 transmit on multiple sTTIs.)
Wikstrom does not explicitly disclose “wherein the first configuration information carries first indication information, which indicates the third-time-domain position.”
However, Sahlin discloses the missing feature “wherein the first configuration information carries first indication information, which indicates the third-time-domain position” ([para 0092]: “The wireless device 300a, 300b would, for example, then select which configuration to use based on implicit scheduling or indication within the DCI message.” ; [para 0093]: “For short TTI configuration 0 with 7-symbol short TTIs, the detected slow grant is valid for two subframes later. For other short TTI configurations, i.e., the configurations with short TTI lengths no greater than 4 symbols, the detected slow grant is valid for the next subframe.”)
Wikstrom and Sahlin, to modify the first configuration information as disclosed by Wikstrom, to indicate the third time domain position as disclosed by Sahlin. The motivation for having the first configuration information indicate the third time domain position is that it increases system flexibility, thereby allowing improved optimization, and thus enhancing service quality. Therefore, it would have been obvious to combine Wikstrom with Sahlin to obtain the invention as specified in the instant claim.
Regarding claim 7, Wikstrom in view of Sahlin discloses all the features of the parent claim.
Wikstrom further discloses “wherein the transmitting the first configuration information to the terminal at the first-time-domain position, comprises: transmitting the first configuration information to the terminal on a predetermined frequency-domain resource at the first-time-domain position; or, transmitting the first configuration information to the terminal at the first-time-domain position, comprises: transmitting the first configuration information via a broadcast message at the first-time-domain position; or, transmitting the first configuration information via high-level signaling at the first-time-domain position; or, transmitting the first configuration information via a downlink control channel at the first-time-domain position, wherein the downlink control channel corresponds to the uplink sTTI transmission, or the downlink control channel is transmitted by using an uplink Downlink Control Information (DCI) format, or the downlink control channel is transmitted within common search space or dedicated search space of the terminal.” ([para 0068]: “In one possible mode of operation, the radio access node, for example the eNB, transmits slow sTTI grants (which are messages containing control information, i.e. first control information, or Downlink Control Information (DCI) messages) with a group sTTI-RNTI in PDCCH.”)
Regarding claim 9, Wikstrom in view of Sahlin discloses all the features of the parent claim.
Wikstrom further discloses “wherein the method further includes at least one of the following modes: first mode: the uplink sTTI transmission comprises a shortened Physical Uplink Shared Channel (sPUSCH), and the transmitting the second configuration information to the terminal at the second-time-domain position comprises: transmitting the second configuration information via a first downlink control channel with an uplink DCI format at the second-time-domain position; second mode: the uplink sTTI ([para 0065]: “The UL sTTI band contains a short TTI Physical Uplink Shared Channel (sPUSCH) and a short TTI Physical Uplink Control Channel (sPUCCH).” ; [para 0069]: “In the sTTI DL band, the radio access network node (e.g. the eNB) may then insert fast sTTI grants (which are also messages containing control information, or DCI messages) for UL and DL. These grants are sent in a region of the sTTI DL band called the sPDCCH search space, or sPDCCH, as shown in FIG. 2, which may vary in location and periodicity depending on the TTI length.”)
Regarding claim 12, Wikstrom in view of Sahlin discloses all the features of the parent claim.
Wikstrom further discloses “wherein the method further includes at least one of: the third-time-domain position comprises multiple uplink sTTIs, and frequency-domain resources of each uplink sTTI are the same; the first-time-domain position is a predefined time-domain position; there is a predefined relative position relationship between the first-time-domain position and the third-time-domain position; the first configuration information carries first indication information, which indicates the third-time-domain position; the first indication information is offset information of the third-time-domain position, compared with the first-time-domain position, or absolute time-domain position information of the third-time-domain position; the second-time-domain position is determined by scheduling timing, or feedback timing.” ([para 0065]: “The UL sTTI band contains a short TTI Physical Uplink Shared Channel (sPUSCH) and a short TTI Physical Uplink Control Channel (sPUCCH). The multiple short TTIs within the subframe may be allocated to different UEs (e.g. UE1, UE2, UE3, UE4). Alternatively or in addition, a same UE may be scheduled multiple with multiple short TTIs within a subframe (e.g. UE1 in sTTI0, sTTI3 and sTTI6).”)
Regarding claim 55, Wikstrom in view of Sahlin discloses all the features of the parent claim.
Wikstrom does not explicitly disclose “wherein the first-time-domain position is in subframe n; the first indication information indicates that a subframe offset value of the third-time- position position compared with the first-time-domain position is k, wherein n and k are integers; or, the first indication 
However, Sahlin discloses the missing feature “wherein the first-time-domain position is in subframe n; the first indication information indicates that a subframe offset value of the third-time- position position compared with the first-time-domain position is k, wherein n and k are integers; or, the first indication information directly indicates that the third-time-domain position is subframe (n+k) or a plurality of successive subframes starting from the subframe (n+k)” ([para 0092]: “The wireless device 300a, 300b would, for example, then select which configuration to use based on implicit scheduling or indication within the DCI message.” ; [para 0093]: “For short TTI configuration 0 with 7-symbol short TTIs, the detected slow grant is valid for two subframes later. For other short TTI configurations, i.e., the configurations with short TTI lengths no greater than 4 symbols, the detected slow grant is valid for the next subframe.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wikstrom and Sahlin, to modify the first configuration information as disclosed by Wikstrom, to indicate the third time domain position as disclosed by Sahlin. The motivation for having the first configuration information indicate the third time domain position is that it increases system flexibility, thereby allowing improved optimization, and thus enhancing service quality. Therefore, it would have been obvious to combine Wikstrom with Sahlin to obtain the invention as specified in the instant claim.

Regarding claim 34, Wikstrom in view of Sahlin discloses all the features of the parent claim.
Wikstrom further discloses:
“comprising a transmitting unit, and a receiving unit” ([para 0117]: “As shown, the radio access network node may also include a transceiver circuit 1106 (also referred to as a transceiver) including a transmitter and a receiver configured to provide radio communications with at least one wireless terminal or user equipment device.”)
“wherein the transmitting unit is configured to transmit first configuration information to a terminal at a first-time-domain position” ([para 0068]: “In one possible mode of operation, the radio access node, for example the eNB, transmits slow sTTI grants (which are messages containing control information, i.e. first control information, or Downlink Control Information (DCI) messages) with a group sTTI-RNTI in PDCCH.” Wherein the slow sTTI grant in Wikstrom corresponds to the first configuration information in the instant claim, the PDCCH where the slow sTTI grant is transmitted in Figure 2 of Wikstrom corresponds to the first-time-domain position in the instant claim, and the radio access node that transmits the slow sTTI grant in Wikstrom corresponds to the terminal in the instant claim.)
“and transmit second configuration information to the terminal at a second-time-domain position,” ([para 0069]: “In the sTTI DL band, the radio access network node (e.g. the eNB) may then insert fast sTTI grants (which are also messages containing control information, or DCI messages) for UL and DL.” Wherein the fast sTTI grants in Wikstrom correspond to the second configuration information in the instant claim and TTI 0 where the fast sTTI grants are transmitted in Figure 2 of Wikstrom corresponds to the second-time-domain position in the instant claim.)
“wherein the first configuration information indicates frequency-domain resource information for an uplink shortened Transmission Time Interval (sTTI) transmission,” ([para 0081]: “When the UE has received a slow grant (that is, a message containing first control information defining a frequency resource available for data communication between the UE and radio access network node during a subframe)…” ; [para 0068]: “These slow grants, one for the uplink (UL) and one for the downlink (DL), define the extent of the DL sTTI band as shown in FIG. 2, and the UL sTTI band as shown in FIG. 3, respectively.”)
“which is performed by the terminal at a third-time-domain position,” ([para 0068]: “These slow grants, one for the uplink (UL) and one for the downlink (DL), define the extent of the DL sTTI band as shown in FIG. 2, and the UL sTTI band as shown in FIG. 3, respectively… The slow DL grant is valid in the same subframe, whereas the slow UL grant is typically valid in at least the next subframe.” Wherein TTI 0 in Figure 3 of Wikstrom corresponds to the third-time-domain position in the instant claim.)
“and the second configuration information indicates scheduling information for the uplink sTTI transmission, which is performed by the terminal at the third-time-domain position;” ([para 0081]: “…and a fast grant (that is, a message containing second control information defining a time resource for a sub-subframe of the subframe), it is able to determine its resource allocation.”)
 “the receiving unit is configured to receive the uplink sTTI transmission at the third-time-domain position, according to the first and second configuration information” ([para 0073]: “If a UE decodes a fast DCI message intended for itself, the fast grant, or fast DCI, together with the slow grant, or slow DCI, may be used to determine the scheduling for the UE, e.g. a DL assignment or UL grant for the UE.” ; [para 0068]: “These slow grants, one for the uplink (UL) and one for the downlink (DL), define the extent of the DL sTTI band as shown in FIG. 2, and the UL sTTI band as shown in FIG. 3, respectively… The slow DL grant is valid in the same subframe, whereas the slow UL grant is typically valid in at least the next subframe.” ; [para 0097]: “If in step 82 the UE determines that it has a valid slow sTTI UL grant, the process passes to step 84, and the UE transmits the scheduling request over a control channel in the short TTI band (e.g. sPUCCH, which is a part of the Uplink sTTI band, as shown in FIG. 3.”)
“wherein the frequency-domain resource information is shared by a plurality of uplink sTTI for the same terminal at the third-time-domain position.” ([para 0068]: “These slow grants, one for the uplink (UL) and one for the downlink (DL), define the extent of the DL sTTI band as shown in FIG. 2, and the UL sTTI band as shown in FIG. 3, respectively.” ; [para 0065]: “Alternatively or in addition, a same UE may be scheduled multiple with multiple short TTIs within a subframe (e.g. UE1 in sTTI0, sTTI3 and sTTI6). This is applicable to both uplink and downlink scheduling.” Note that in Fig. 3 all sTTIs use the same frequency band and that UE1 and UE3 transmit on multiple sTTIs.)
Regarding claim 35, Wikstrom in view of Sahlin discloses all the features of the parent claim.
Wikstrom further discloses “wherein the transmitting unit comprises a first transmitting subunit, and the first transmitting subunit is configured to transmit the first configuration information to the terminal on a predetermined frequency-domain resource at the first-time-domain position, or, the transmitting unit comprises a second transmitting subunit, and the second transmitting subunit is configured to: transmit the first configuration information via a broadcast message at the first-time-domain position: or. transmit the first configuration information via high-level signaling at the first-time-domain position: or, transmit the first configuration information via a downlink control channel at the first-time-domain position, wherein the ([para 0068]: “In one possible mode of operation, the radio access node, for example the eNB, transmits slow sTTI grants (which are messages containing control information, i.e. first control information, or Downlink Control Information (DCI) messages) with a group sTTI-RNTI in PDCCH.”)
Regarding claim 37, Wikstrom in view of Sahlin discloses all the features of the parent claim.
Wikstrom further discloses “wherein the network side network further includes at least one of the following modes: first mode: the uplink sTTI transmission comprises a shortened Physical Uplink Shared Channel (sPUSCH), and the transmitting unit comprises: a third transmitting subunit, configured to transmit the second configuration information via a first downlink control channel with an uplink DCI format at the second-time-domain position; second mode: the uplink sTTI transmission comprises a shortened Physical Uplink Control Channel (PUCCH), and the transmitting unit comprises: a fourth transmitting subunit, configured to transmit the second configuration information via a second downlink control channel with a downlink DCI format at the second-time-domain position.” ([para 0065]: “The UL sTTI band contains a short TTI Physical Uplink Shared Channel (sPUSCH) and a short TTI Physical Uplink Control Channel (sPUCCH).” ; [para 0069]: “In the sTTI DL band, the radio access network node (e.g. the eNB) may then insert fast sTTI grants (which are also messages containing control information, or DCI messages) for UL and DL. These grants are sent in a region of the sTTI DL band called the sPDCCH search space, or sPDCCH, as shown in FIG. 2, which may vary in location and periodicity depending on the TTI length.”)
Regarding claim 40, Wikstrom in view of Sahlin discloses all the features of the parent claim.
Wikstrom further discloses “wherein the network side device further includes at least one of the following items: the third-time-domain position comprises multiple uplink sTTIs, and frequency-domain resources of each uplink short TTI are the same, wherein the first-time-domain position is a predefined time-domain position; there is a predefined relative position relationship between the first-time-domain position and the third-time-domain position; the first configuration information carries first indication information, which indicates the third-time-domain position; the first indication information is offset ([para 0065]: “The UL sTTI band contains a short TTI Physical Uplink Shared Channel (sPUSCH) and a short TTI Physical Uplink Control Channel (sPUCCH). The multiple short TTIs within the subframe may be allocated to different UEs (e.g. UE1, UE2, UE3, UE4). Alternatively or in addition, a same UE may be scheduled multiple with multiple short TTIs within a subframe (e.g. UE1 in sTTI0, sTTI3 and sTTI6).”)
Regarding claim 57, Wikstrom in view of Sahlin discloses all the features of the parent claim.
Wikstrom does not explicitly disclose “wherein the first-time-domain position is in subframe n; the first indication information indicates that a subframe offset value of the third-time- position position compared with the first-time-domain position is k, wherein n and k are integers; or, the first indication information directly indicates that the third-time-domain position is subframe (n+k) or a plurality of successive subframes starting from the subframe (n+k).”
However, Sahlin discloses the missing feature “wherein the first-time-domain position is in subframe n; the first indication information indicates that a subframe offset value of the third-time- position position compared with the first-time-domain position is k, wherein n and k are integers; or, the first indication information directly indicates that the third-time-domain position is subframe (n+k) or a plurality of successive subframes starting from the subframe (n+k)” ([para 0092]: “The wireless device 300a, 300b would, for example, then select which configuration to use based on implicit scheduling or indication within the DCI message.” ; [para 0093]: “For short TTI configuration 0 with 7-symbol short TTIs, the detected slow grant is valid for two subframes later. For other short TTI configurations, i.e., the configurations with short TTI lengths no greater than 4 symbols, the detected slow grant is valid for the next subframe.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wikstrom and Sahlin, to modify the first configuration information as disclosed by Wikstrom, to indicate the third time domain position as disclosed by Sahlin. The motivation for having the first configuration information indicate the third time domain position is that it increases system flexibility, thereby allowing improved optimization, and thus enhancing service quality. Therefore, Wikstrom with Sahlin to obtain the invention as specified in the instant claim.
Regarding claim 20, Wikstrom discloses: 
 “A terminal, comprising a receiving unit, and an uplink transmitting unit, wherein” ([para 0112]: “As shown, the wireless terminal device, UE, may also include a transceiver circuit 806 (also referred to as a transceiver) including a transmitter and a receiver configured to provide radio communications with at least one node of a radio access network.”)
“the receiving unit is configured to receive first configuration information at a first-time-domain position” ([para 0068]: “In one possible mode of operation, the radio access node, for example the eNB, transmits slow sTTI grants (which are messages containing control information, i.e. first control information, or Downlink Control Information (DCI) messages) with a group sTTI-RNTI in PDCCH.” Wherein the slow sTTI grant in Wikstrom corresponds to the first configuration information in the instant claim, the PDCCH where the slow sTTI grant is received in Figure 2 of Wikstrom corresponds to the first-time-domain position in the instant claim, and the UE that receives the slow sTTI grant in Wikstrom corresponds to the terminal in the instant claim.)
“and receive second configuration information at a second-time-domain position,” ([para 0069]: “In the sTTI DL band, the radio access network node (e.g. the eNB) may then insert fast sTTI grants (which are also messages containing control information, or DCI messages) for UL and DL.” Wherein the fast sTTI grants in Wikstrom correspond to the second configuration information in the instant claim and TTI 0 where the fast sTTI grants are received in Figure 2 of Wikstrom corresponds to the second-time-domain position in the instant claim.)
“wherein the first configuration information indicates frequency-domain resource information for an uplink shortened Transmission Time Interval (sTTI) transmission,” ([para 0081]: “When the UE has received a slow grant (that is, a message containing first control information defining a frequency resource available for data communication between the UE and radio access network node during a subframe)…” ; [para 0068]: “These slow grants, one for the uplink (UL) and one for the downlink (DL), define the extent of the DL sTTI band as shown in FIG. 2, and the UL sTTI band as shown in FIG. 3, respectively.”)
([para 0068]: “These slow grants, one for the uplink (UL) and one for the downlink (DL), define the extent of the DL sTTI band as shown in FIG. 2, and the UL sTTI band as shown in FIG. 3, respectively… The slow DL grant is valid in the same subframe, whereas the slow UL grant is typically valid in at least the next subframe.” Wherein TTI 0 in Figure 3 of Wikstrom corresponds to the third-time-domain position in the instant claim.)
“and the second configuration information indicates scheduling information for the uplink sTTI transmission, which is performed by the terminal at the third-time-domain position;” ([para 0081]: “…and a fast grant (that is, a message containing second control information defining a time resource for a sub-subframe of the subframe), it is able to determine its resource allocation.”)
 “the uplink transmitting unit is configured to perform the uplink sTTI transmission at the third-time-domain position, according to the first and second configuration information” ([para 0073]: “If a UE decodes a fast DCI message intended for itself, the fast grant, or fast DCI, together with the slow grant, or slow DCI, may be used to determine the scheduling for the UE, e.g. a DL assignment or UL grant for the UE.” ; [para 0068]: “These slow grants, one for the uplink (UL) and one for the downlink (DL), define the extent of the DL sTTI band as shown in FIG. 2, and the UL sTTI band as shown in FIG. 3, respectively… The slow DL grant is valid in the same subframe, whereas the slow UL grant is typically valid in at least the next subframe.”; [para 0097]: “If in step 82 the UE determines that it has a valid slow sTTI UL grant, the process passes to step 84, and the UE transmits the scheduling request over a control channel in the short TTI band (e.g. sPUCCH, which is a part of the Uplink sTTI band, as shown in FIG. 3.”)
“wherein the frequency-domain resource information is shared by a plurality of uplink sTTI for the same terminal at the third-time-domain position” ([para 0068]: “These slow grants, one for the uplink (UL) and one for the downlink (DL), define the extent of the DL sTTI band as shown in FIG. 2, and the UL sTTI band as shown in FIG. 3, respectively.” ; [para 0065]: “Alternatively or in addition, a same UE may be scheduled multiple with multiple short TTIs within a subframe (e.g. UE1 in sTTI0, sTTI3 and sTTI6). This is applicable to both uplink and downlink scheduling.” Note that in Fig. 3 all sTTIs use the same frequency band and that UE1 and UE3 transmit on multiple sTTIs.)
Wikstrom does not explicitly disclose “wherein the first configuration information carries first indication information, which indicates the third-time-domain position.”
However, Sahlin discloses the missing feature “wherein the first configuration information carries first indication information, which indicates the third-time-domain position” ([para 0092]: “The wireless device 300a, 300b would, for example, then select which configuration to use based on implicit scheduling or indication within the DCI message.” ; [para 0093]: “For short TTI configuration 0 with 7-symbol short TTIs, the detected slow grant is valid for two subframes later. For other short TTI configurations, i.e., the configurations with short TTI lengths no greater than 4 symbols, the detected slow grant is valid for the next subframe.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wikstrom and Sahlin, to modify the first configuration information as disclosed by Wikstrom, to indicate the third time domain position as disclosed by Sahlin. The motivation for having the first configuration information indicate the third time domain position is that it increases system flexibility, thereby allowing improved optimization, and thus enhancing service quality. Therefore, it would have been obvious to combine Wikstrom with Sahlin to obtain the invention as specified in the instant claim.
Regarding claim 21, Wikstrom in view of Sahlin discloses all the features of the parent claim.
Wikstrom further discloses “wherein the receiving unit comprises a first receiving subunit, which is configured to receive the first configuration information on a predetermined frequency-domain resource at the first-time-domain position; or, the receiving unit comprises a second receiving subunit, and the second receiving subunit is configured to: receive the first configuration information from a broadcast message at the first-time-domain position; or, receive the first configuration information from high-level signaling at the first-time-domain position; or, detect a downlink control channel at the first-time-domain position, and obtain the first configuration information from the downlink control channel, wherein the downlink control channel corresponds to the uplink sTTI transmission, or the downlink control channel is transmitted by using an uplink Downlink Control Information (DCI) format, or the downlink control channel is transmitted within common search space, or within dedicated search space of the terminal.” ([para 0068]: “In one possible mode of operation, the radio access node, for example the eNB, transmits slow sTTI grants (which are messages containing control information, i.e. first control information, or Downlink Control Information (DCI) messages) with a group sTTI-RNTI in PDCCH.”)
Regarding claim 23, Wikstrom in view of Sahlin discloses all the features of the parent claim.
Wikstrom further discloses “wherein the terminal further includes at least one of the following modes: first mode: the uplink sTTI transmission comprises a shortened Physical Uplink Shared Channel (sPUSCH), and the receiving unit comprises: a third receiving subunit, configured to detect a first downlink control channel with an uplink DCI format at the second-time-domain position, and obtain the second configuration information from the first downlink control channel; second mode: the uplink sTTI transmission comprises a shortened Physical Uplink Control Channel (sPUCCH), and the receiving unit comprises: a fourth receiving subunit, configured to detect a second downlink control channel with a downlink DCI format at the second-time-domain position, and obtain the second configuration information from the second downlink control channel.” ([para 0065]: “The UL sTTI band contains a short TTI Physical Uplink Shared Channel (sPUSCH) and a short TTI Physical Uplink Control Channel (sPUCCH).” ; [para 0069]: “In the sTTI DL band, the radio access network node (e.g. the eNB) may then insert fast sTTI grants (which are also messages containing control information, or DCI messages) for UL and DL. These grants are sent in a region of the sTTI DL band called the sPDCCH search space, or sPDCCH, as shown in FIG. 2, which may vary in location and periodicity depending on the TTI length.”)
Regarding claim 26, Wikstrom in view of Sahlin discloses all the features of the parent claim.
Wikstrom further discloses “wherein the terminal further includes at least one of the following items: the third-time-domain position comprises multiple uplink sTTIs, and frequency-domain resources of each uplink sTTI are the same; the first-time-domain position is a predefined time-domain position; there is a predefined relative position relationship between the first-time-domain position and the third-time-domain position; the first configuration information carries first indication information, which indicates the third-time-domain position; the first indication information is offset information of the third-time-domain position, compared with the first-time-domain position, or absolute position information of the third-time-domain position; the second-time-domain position is determined by scheduling timing, or feedback delay ([para 0065]: “The UL sTTI band contains a short TTI Physical Uplink Shared Channel (sPUSCH) and a short TTI Physical Uplink Control Channel (sPUCCH). The multiple short TTIs within the subframe may be allocated to different UEs (e.g. UE1, UE2, UE3, UE4). Alternatively or in addition, a same UE may be scheduled multiple with multiple short TTIs within a subframe (e.g. UE1 in sTTI0, sTTI3 and sTTI6).”)
Regarding claim 56, Wikstrom in view of Sahlin discloses all the features of the parent claim.
Wikstrom does not explicitly disclose “wherein the first-time-domain position is in subframe n; the first indication information indicates that a subframe offset value of the third-time- position position compared with the first-time-domain position is k, wherein n and k are integers; or, the first indication information directly indicates that the third-time-domain position is subframe (n+k) or a plurality of successive subframes starting from the subframe (n+k).”
However, Sahlin discloses the missing feature “wherein the first-time-domain position is in subframe n; the first indication information indicates that a subframe offset value of the third-time- position position compared with the first-time-domain position is k, wherein n and k are integers; or, the first indication information directly indicates that the third-time-domain position is subframe (n+k) or a plurality of successive subframes starting from the subframe (n+k)” ([para 0092]: “The wireless device 300a, 300b would, for example, then select which configuration to use based on implicit scheduling or indication within the DCI message.” ; [para 0093]: “For short TTI configuration 0 with 7-symbol short TTIs, the detected slow grant is valid for two subframes later. For other short TTI configurations, i.e., the configurations with short TTI lengths no greater than 4 symbols, the detected slow grant is valid for the next subframe.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Wikstrom and Sahlin, to modify the first configuration information as disclosed by Wikstrom, to indicate the third time domain position as disclosed by Sahlin. The motivation for having the first configuration information indicate the third time domain position is that it increases system flexibility, thereby allowing improved optimization, and thus enhancing service quality. Therefore, it would have been obvious to combine Wikstrom with Sahlin to obtain the invention as specified in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412